Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance are noted below, in underline, in independent claim 1:

A valve member that is movable in a moving direction, which is a direction toward or away from a valve seat in a flow control valve, and that is driven to shut off or pass flow of fluid, comprising:
a bottom wall portion having an annular convex portion that projects from a bottom surface to the valve seat side; and
a rubber seal member integrally formed on the bottom wall portion, the rubber seal member having a flat plate portion in contact with the bottom surface, and an annular lip portion formed to project toward the valve seat at a position corresponding to the convex portion in the flat plate portion so as to abut on the valve seat at the time of valve closing, wherein
a projecting tip of the lip portion forms an arc-shaped part in an axial cross section of the valve member, and
a projecting tip of the convex portion is an arc-shaped part having a curvature radius larger than that of the arc-shaped part of the lip portion in the axial cross section of the valve member, or a flat part perpendicular to the moving direction.

The closest prior art is considered to be Kimoto et al. (US Pub No 2017/0284321), see the previous rejection of 17 August 2021, which discloses a functionally similar valve. The prior art differs from Kimoto mostly in the design of the analogous “rubber seal member” and its interface with the “bottom wall portion”. Previously Examiner had relied on Kasugai et al. (US Pat No 4,572,396) to teach a similar interface. However, in the remarks of 16 November 2021, Applicant persuasively argues against the teachings of Kasugai and the combination with Kimoto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747